Name: 2013/658/EU: Commission Implementing Decision of 13Ã November 2013 rejecting an application for entry in the register of traditional specialities guaranteed provided for in Regulation (EU) NoÃ 1151/2012 of the European Parliament and of the Council (PomazÃ ¡nkovÃ © mÃ ¡slo (TSG)) (notified under document C(2013) 7615)
 Type: Decision_IMPL
 Subject Matter: processed agricultural produce;  consumption;  Europe;  marketing
 Date Published: 2013-11-15

 15.11.2013 EN Official Journal of the European Union L 305/22 COMMISSION IMPLEMENTING DECISION of 13 November 2013 rejecting an application for entry in the register of traditional specialities guaranteed provided for in Regulation (EU) No 1151/2012 of the European Parliament and of the Council (PomazÃ ¡nkovÃ © mÃ ¡slo (TSG)) (notified under document C(2013) 7615) (Only the Czech text is authentic) (2013/658/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(1) thereof, Whereas: (1) In accordance with Article 50(1) of Regulation (EU) No 1151/2012, the Commission has completed its scrutiny of the application for registration of the name PomazÃ ¡nkovÃ © mÃ ¡slo as a traditional speciality guaranteed, submitted by the Czech Republic and received on 22 December 2010. (2) On 1 April 2011, the Commission informed the Czech Republic that the name mÃ ¡slo is defined and subject to conditions of use under Council Regulation (EC) No 1234/2007 (2), and in particular Article 115 and Annex XV thereto, requiring a milk fat content of at least 80 % and not more than 90 %; the product description for PomazÃ ¡nkovÃ © mÃ ¡slo does not meet these conditions. Following the action for failure to fulfil obligations brought by the Commission on 25 January 2011, the Court of Justice incidentally confirmed in its judgment of 18 October 2012 in Case C-37/11 that the name PomazÃ ¡nkovÃ © mÃ ¡slo does not comply with the aforementioned provisions of Regulation (EC) No 1234/2007. (3) Article 2(3) of Regulation (EU) No 1151/2012 states that This Regulation shall apply without prejudice to other specific Union provisions relating to the placing of products on the market and, in particular, to the single common organisation of the markets; in this respect, the application for registration of the name PomazÃ ¡nkovÃ © mÃ ¡slo as a traditional speciality guaranteed does not comply with Regulation (EC) No 1234/2007, and in particular Article 115 and Annex XV thereto. (4) In the light of the above, the application to register the name PomazÃ ¡nkovÃ © mÃ ¡slo must be rejected. (5) The measure provided for in this Decision is in accordance with the opinion of the Committee for agricultural product quality policy, HAS ADOPTED THIS DECISION: Article 1 The application to register the name PomazÃ ¡nkovÃ © mÃ ¡slo is hereby rejected. Article 2 This Decision is addressed to the Czech Republic. Done at Brussels, 13 November 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 299, 16.11.2007, p. 1.